106 F.3d 392
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Demetrius TYSON, Plaintiff-Appellant,Starling Thornton, Plaintiff,v.Ronald MOATS;  R. Sowers;  Doctor Potts;  Ms. Fuentes;  PaulDavis;  Marvin Robinson;  Robert Miller,Defendants-Appellees.
No. 96-6571.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 31, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-96-648)
Demetrius Tyson, Appellant Pro Se.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Demetrius Tyson appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  To the extent Appellant seeks to appeal the portions of the order dismissing several of the claims without prejudice, the order is not appealable.  Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  This court does not have jurisdiction over those portions of the appeal and they must be dismissed.  With regard to the remaining claims, we have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm that portion of the order on the reasoning of the district court.  Tyson v. Moats, No. CA-96-648 (D.Md. Mar. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART, AFFIRMED IN PART